Order entered September 19, 2018




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                         No. 05-18-00206-CV

                        H. JONATHAN COOKE, ET AL., Appellants

                                                V.

                        ROBERT C. KARLSENG, ET AL., Appellees

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-06-02783-L

                                             ORDER
       Before the Court is appellants’ September 18, 2018 second unopposed motion for

extension of time to file their reply / cross-appellees’ brief. We GRANT the motion and extend

the time to October 11, 2018. We caution appellants that further requests for extension in this

accelerated appeal will be disfavored.


                                                        /s/   ADA BROWN
                                                              JUSTICE